Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Taiwoods Lin on Thursday April 21, 2022.

The application has been amended as follows: 
1)	In claim 1 line 10, “substantially” has been deleted.
2)	In claim 5 line 2, “substantially” has been deleted. Also, in line 4, “reside” has been replaced with --residue--.
	3)	In claim 23, insert --providing a mobile apparatus having a housing;-- 

between lines 1 and 2. Also, in line 2 replace “a housing” to --the housing--. Additionally,  

in line 11, “substantially” has been deleted.

	4)	In claim 45 line 1, “An” has been replaced with --A mobile--. Additionally,  

in line 14, “substantially” has been deleted.

	5)	In claim 52 line 5, “substantially” has been deleted.
	6)	In claim 53 line 1, “The” has been added before --apparatus--.
7)	In claims 54-60 and 62-63 line 1, “reside” has been replaced with --residue--.
8)	In claim 63 line 2, “substantially” has been deleted.
The following is an examiner’s statement of reasons for allowance: a review of the claims and the applicant’s argument (the applied prior art does not disclose a mobile for processing crop residue to damage weed seeds) indicates that the claims distinguish over the prior art of record. Accordingly, withdrawal of all outstanding rejections is warranted in this case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725